DETAILED ACTION
Applicant’s amendment and remarks received 15 October 2021 have been fully considered.  Claims 1 and 3-8 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 3-7, the prior art of record fails to disclose or reasonably suggest a reinforcement structure for reinforcing a fusion splice point at which a plurality of optical fibers are fusion-spliced, the reinforcement structure comprising a tension-resistance member, a heat-shrinkable tube which bundles the plurality of optical fibers and the tension- resistance member, and a radiator which is in thermal contact with the tension-resistance member, the tension-resistance member having a flat surface which faces respective circumferential surfaces of the plurality of optical fibers, wherein the heat-shrinkable tube is filled with a low-refractive-index resin whose refractive index is lower than a refractive index of cladding of each of the plurality of optical fibers in addition to the accompanying features of the independent claim.  By filling the heat-shrink tube with a refractive index resin lower than that of the cladding, this would decrease the amount of light which leaks from the circumferential surfaces of the optical fibers and further decreases the likelihood of degradation of the heat-shirinkable tube caused by light which leaks from the circumferential surfaces.  Furthermore, see paragraph [0020] of Applicant’s Specification.

Therefore, claims 1 and 3-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874